[Cite as State v. Mills, 2021-Ohio-1180.]


                                        COURT OF APPEALS
                                    COSHOCTON COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
CODY MILLS                                   :       Case No. 2020 CA 10
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 19CR0118




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    April 6, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JASON W. GIVEN                                       JAMES ANZELMO
318 Chestnut Street                                  446 Howland Drive
Coshocton, OH 43812                                  Gahanna, OH 43230
Coshocton County, Case No. 2020 CA 10                                                       2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant Cody Mills appeals the February 25, 2020 judgment

of conviction and sentence of the Coshocton County Court of Common Pleas. Plaintiff-

Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} A recitation of the underlying facts in this matter is unnecessary for our

resolution of this appeal.

       {¶ 3} On July 26, 2019, the Coshocton County Grand Jury returned a four-count

indictment charging Mills with aggravated trafficking, a felony of the first degree, two

counts of trafficking in heroin, a felonies of the first degree, and having weapons under

disability, a felony of the third degree.

       {¶ 4} On February 19, 2020, following negotiations with the state, Mills elected to

enter pleas of guilty to aggravated trafficking and trafficking in heroin. The state dismissed

the charges of having weapons under disability and one count of trafficking in heroin. The

trial court sentenced Mills to a mandatory indefinite prison term of 10 to 15 years.

       {¶ 5} Mills filed an appeal and the matter is now before this court for

consideration. He raises three assignments of error as follow:

                                              I

       {¶ 6} "AS AMENDED BY THE REAGAN TOKES ACT, THE REVISED CODE'S

SENTENCES FOR FIRST AND SECOND DEGREE QUALIFYING FELONIES

VIOLATES THE CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF

OHIO."
Coshocton County, Case No. 2020 CA 10                                                   3




                                            II

      {¶ 7} "CODY MILLS RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL,

IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES

CONSITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION."

                                            III

      {¶ 8} "CODY      MILLS     DID   NOT         KNOWINGLY,   INTELLIGENTLY        AND

VOLUNTARILY ENTER HIS GUILTY PLEAS, IN VIOLATION OF HIS DUE PROCESS

RIGHTS UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED

STATE CONSTITUTION AND SECTION SIXTEEN, ARTICLE ONE OF THE OHIO

CONSTITUTION."

                                           I, II

      {¶ 9} We address Mills' first and second assignments of error together. In his first

assignment of error, Mills argues the indefinite sentencing provisions contained in R.C.

2967.271 are unconstitutional as they violate the separation of powers and due process

provisions of the United States and Ohio constitutions. In his second assignment of error,

Mills argues his counsel rendered ineffective assistance by failing to object to his

indefinite sentence.

      {¶ 10} R.C. 2967.271 provides in relevant part:



             (B) When an offender is sentenced to a non-life felony indefinite

             prison term, there shall be a presumption that the person shall be

             released from service of the sentence on the expiration of the
Coshocton County, Case No. 2020 CA 10                                                  4


           offender's minimum prison term or on the offender's presumptive

           earned early release date, whichever is earlier.

           (C) The presumption established under division (B) of this section is

           a rebuttable presumption that the department of rehabilitation and

           correction may rebut as provided in this division. Unless the

           department rebuts the presumption, the offender shall be released

           from service of the sentence on the expiration of the offender's

           minimum prison term or on the offender's presumptive earned early

           release date, whichever is earlier. The department may rebut the

           presumption only if the department determines, at a hearing, that one

           or more of the following applies:

           (1) Regardless of the security level in which the offender is classified

           at the time of the hearing, both of the following apply:

           (a) During the offender's incarceration, the offender committed

           institutional rule infractions that involved compromising the security

           of a state correctional institution, compromising the safety of the staff

           of a state correctional institution or its inmates, or physical harm or

           the threat of physical harm to the staff of a state correctional

           institution or its inmates, or committed a violation of law that was not

           prosecuted, and the infractions or violations demonstrate that the

           offender has not been rehabilitated.

           (b) The offender's behavior while incarcerated, including, but not

           limited to the infractions and violations specified in division (C)(1)(a)
Coshocton County, Case No. 2020 CA 10                                                 5


           of this section, demonstrate that the offender continues to pose a

           threat to society.

           (2) Regardless of the security level in which the offender is classified

           at the time of the hearing, the offender has been placed by the

           department in extended restrictive housing at any time within the

           year preceding the date of the hearing.

           (3) At the time of the hearing, the offender is classified by the

           department as a security level three, four, or five, or at a higher

           security level.

           (D)(1) If the department of rehabilitation and correction, pursuant to

           division (C) of this section, rebuts the presumption established under

           division (B) of this section, the department may maintain the

           offender's incarceration in a state correctional institution under the

           sentence after the expiration of the offender's minimum prison term

           or, for offenders who have a presumptive earned early release date,

           after the offender's presumptive earned early release date. The

           department may maintain the offender's incarceration under this

           division for an additional period of incarceration determined by the

           department. The additional period of incarceration shall be a

           reasonable period determined by the department, shall be specified

           by the department, and shall not exceed the offender's maximum

           prison term.
Coshocton County, Case No. 2020 CA 10                                                6


           (2) If the department maintains an offender's incarceration for an

           additional period under division (D)(1) of this section, there shall be

           a presumption that the offender shall be released on the expiration

           of the offender's minimum prison term plus the additional period of

           incarceration specified by the department as provided under that

           division or, for offenders who have a presumptive earned early

           release date, on the expiration of the additional period of

           incarceration to be served after the offender's presumptive earned

           early release date that is specified by the department as provided

           under that division. The presumption is a rebuttable presumption that

           the department may rebut, but only if it conducts a hearing and

           makes the determinations specified in division (C) of this section, and

           if the department rebuts the presumption, it may maintain the

           offender's incarceration in a state correctional institution for an

           additional period determined as specified in division (D)(1) of this

           section. Unless the department rebuts the presumption at the

           hearing, the offender shall be released from service of the sentence

           on the expiration of the offender's minimum prison term plus the

           additional period of incarceration specified by the department or, for

           offenders who have a presumptive earned early release date, on the

           expiration of the additional period of incarceration to be served after

           the offender's presumptive earned early release date as specified by

           the department.
Coshocton County, Case No. 2020 CA 10                                                   7


             The provisions of this division regarding the establishment of a

             rebuttable   presumption,    the      department's   rebuttal   of   the

             presumption, and the department's maintenance of an offender's

             incarceration for an additional period of incarceration apply, and may

             be utilized more than one time, during the remainder of the offender's

             incarceration. If the offender has not been released under division

             (C) of this section or this division prior to the expiration of the

             offender's maximum prison term imposed as part of the offender's

             non-life felony indefinite prison term, the offender shall be released

             upon the expiration of that maximum term.



      {¶ 11} Mills argues these portions of R.C 2967.271 permitting the Department of

Rehabilitation and Corrections (DRC) to administratively extend his prison term beyond

his presumptive minimum prison term violate the United States and Ohio Constitutions.

However, Mills has not yet been subject to the application of these provisions, as he has

not yet served his minimum term, and therefore has not been denied release at the

expiration of his minimum term of incarceration.

      {¶ 12} We addressed the concept of ripeness for review in regard to R.C. 2967.271

in State v. Downard, 5th Dist. Muskingum, CT2019, 2020-Ohio-4227:



             The Ohio Supreme Court discussed the concept of ripeness for

             review in State ex rel. Elyria Foundry Co. v. Indus. Comm., 82 Ohio

             St.3d 88, 1998-Ohio-366, 694 N.E.2d 459:
Coshocton County, Case No. 2020 CA 10                                                  8


           Ripeness “is peculiarly a question of timing.” Regional Rail

           Reorganization Act Cases (1974), 419 U.S. 102, 140, 95 S.Ct. 335,

           357, 42 L.Ed.2d 320, 351. The ripeness doctrine is motivated in part

           by the desire “to prevent the courts, through avoidance of premature

           adjudication, from entangling themselves in abstract disagreements

           over administrative policies * * *.” Abbott Laboratories v. Gardner

           (1967), 387 U.S. 136, 148, 87 S.Ct. 1507, 1515, 18 L.Ed.2d 681,

           691. As one writer has observed:

           The basic principle of ripeness may be derived from the conclusion

           that ‘judicial machinery should be conserved for problems which are

           real or present and imminent, not squandered on problems which are

           abstract or hypothetical or remote.’ * * * [T]he prerequisite of ripeness

           is a limitation on jurisdiction that is nevertheless basically optimistic

           as regards the prospects of a day in court: the time for judicial relief

           is simply not yet arrived, even though the alleged action of the

           defendant foretells legal injury to the plaintiff. Comment, Mootness

           and Ripeness: The Postman Always Rings Twice (1965), 65 Colum.

           L.Rev. 867, 876. Id. at 89, 694 N.E.2d at 460.

           In State v. McCann, 8th Dist. Cuyahoga No. 85657, 2006-Ohio-171,

           the defendant argued because the Parole Board, pursuant to R.C.

           2967.28, could extend his sentence by up to an additional five years

           for violation of post-release control, the statute was unconstitutional.

           The Eighth District Court of Appeals concluded because McCann
Coshocton County, Case No. 2020 CA 10                                                    9


              was not currently the subject of such action by the Parole Board, the

              issue was not yet ripe for review. Id. at ¶6.

              Likewise, in the instant case, while R.C. 2967.271 allows the DRC to

              rebut the presumption Appellant will be released after serving his

              nine year minimum sentence and potentially continue his

              incarceration to a term not exceeding thirteen years, Appellant has

              not yet been subject to such action by the DRC, and thus the

              constitutional issue is not yet ripe for our review.



       {¶ 13} Downard, at ¶8-11. See also, State v. Buckner, 5th Dist. Muskingum Nos.

CT2020-0023 & CT2020-0024, 2020-Ohio-7017; State v. Wolfe, 5th Dist. Licking No.

2020CA00021, 2020-Ohio-5501; State v. Cochran, 5th Dist. Licking No. 2019 CA 00122,

2020-Ohio-5329; State v. Clark, 5th Dist. Licking No. 2020 CA 00017, 2020-Ohio-5013;

State v. Manion, 5th Dist. Tuscarawas No. 2020 AP 03 0009, 2020-Ohio-4230; State v.

Kibler, 5th Dist. Muskingum No. CT2020-0026, 2020-Ohio-4631.

       {¶ 14} Mills does not dispute he had not yet been subject to the provisions of R.C.

2967.271. We therefore find here as we did in Downard, Mills' constitutional challenges

and his trial counsel's failure to raise the same are not yet ripe for review.

       {¶ 15} Mills' first and second assignments of error are overruled.

                                              III

       {¶ 16} In his final assignment of error, Mills argues his pleas was not knowingly,

intelligently and voluntarily made because the trial court failed to inform him that he had

a right to make the state prove his guilt beyond a reasonable doubt. We disagree.
Coshocton County, Case No. 2020 CA 10                                                       10


       {¶ 17} An examination of the plea hearing transcript reveals the trial court did not

advise Mills of the right to have the state prove his guilt beyond a reasonable doubt.

However, a review of the record indicates on January 25, 2021, the court reporter present

at Mills' sentencing hearing filed an affidavit indicating that following a review of her notes

from that hearing she realized she had mistakenly deleted the words "beyond a

reasonable doubt" from the text. The court reporter made the correction and reprinted

page 11 of the sentencing transcript to include the trial court's notification to Mills that he

had the right "to require the state to prove your guilt beyond a reasonable doubt at a trial

at which you cannot be compelled to testify against yourself." Transcript of Plea at 11.

We therefore reject Mills' argument.

       {¶ 18} The final assignment of error is overruled.

       {¶ 19} The judgment of the Coshocton County Court of Common Pleas is affirmed.




By Wise, Earle, J.,

Delaney, J. concur.

Gwin, P.J. concurs in part, dissents in part.




EEW/rw
Coshocton County, Case No. 2020 CA 10                                                   11


Gwin, P.J. concurs in part; dissents in part

         {¶20} I concur in the majority’s disposition of Appellant’s Third Assignment of

Error.

         {¶21} I respectfully dissent from the majority’s opinion concerning ripeness and

Appellant’s First and Second Assignments of Error for the reasons set forth in my

dissenting opinion in State v. Wolfe, 5th Dist., Licking No. 2020 CA 00021, 2020-Ohio-

5501.

         {¶22} I further note that the Ohio Supreme Court has accepted a certified conflict

on the issue of whether the constitutionally of the Reagan Tokes Act is ripe for review on

direct appeal or only after the defendant has served the minimum term and been subject

to extension by application of the Act. See, State v. Maddox, 6th Dist. Lucas No. L-19-

1253, 2020-Ohio-4702, order to certify conflict allowed, State v. Maddox, 160 Ohio St.3d

1505, 2020-Ohio-6913, 159 N.E.3d 1150(Table); State v. Downard, 5th Dist. Muskingum

No. CT2019-0079, 2020-Ohio-4227, appeal accepted on Appellant’s Proposition of Law

No. II, State v. Downard, 160 Ohio St.3d 1507, 2020-Ohio-6835, 159 N.E.3d 1507

(Table)(Sua sponte, cause held for the decision in 2020-1266, State v. Maddox).